DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office Correspondence is to correct the Notice of Allowance dated 6/17/2021 to list the allowed claims to be 1-2,5-12,14-19 and 21-24 on the PTOL-37 form.  All other provisions of the Notice of Allowance dated 6/17/2021 remain in effect.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was provided by applicant’s representative, D. Kent Steir, Reg. No. 50,640 on June 10, 2021 through subsequent communications following a telephone interview on June 10, 2021.  This listing of claims will replace all prior versions, and listing of claims previously presented.
Listing of Claims:
Claim 1 (Currently amended): A method of managing resources, the method comprising:
receiving a first request to detect a first event in a computer network; 
detecting a first element of the first event at a first computing resource of the computer network, wherein the detection of the first element indicates the presence of one or more conditions regarding the first computer resource, as defined in the first element by a tenant utilizing the computer network;

determining a first vertex corresponding to the first computing resource in a directed graph representing the computer network, and
determining a second vertex corresponding to the second computing resource by traversing a first edge originating from the first vertex, the first edge representing a first correlation between the first computing resource and the second computing resource, wherein the first correlation between the first computing resource and the second computing resource is received from [[a]] the tenant in the first request;
providing first data corresponding to the first event from the first computing resource to the second computing resource, wherein providing the first data corresponding to the first event from the first computing resource to the second computing resource comprises:
collecting statistical information to be collected related to the first element at the first computing resource, wherein the statistical information to be collected is defined in the first element of the first event, and
providing the statistical information collected at the first element to the second computing resource; 
determining that a second element of the first event is detected at the second computing resource, wherein the detection of the second element indicates the presence of one or more conditions regarding the second computer resource, as defined by the tenant, and the second element is only detected at the second computing resource after the detection of the first element at the first computer resource; and
provide, in response to determining that the second element is detected at the second computing resource, the first data corresponding to the first element and second data corresponding to the second element to the tenant. 

Claim 2 (Previously presented): The method of claim 1, wherein receiving the first request to detect the first event comprises receiving the first event comprising the first element to be detected at the first computing resource, the second element to be detected at the second computing resource, and the first correlation between the first computing resource and the second computing resource.

Claims 3 - 4: (Canceled)

Claim 5 (Previously presented): The method of claim 1, further comprising:
determining a first node of the first vertex where the first element of the first event is detected, wherein the first vertex comprises a plurality of nodes representing a plurality of computing resources of the same type.

Claim 6 (Previously presented): The method of claim 1, further comprising:
determining a third element of the first event and a second correlation between the second computing resource and a third computing resource, the third element to be detected at the third computing resource; and
determining that a second edge originating from the second computing resource and representing the second correlation exists.

Claim 7 (Original): The method of claim 6, further comprising:

providing, by the third computing resource, the first data, the second data, and third data corresponding to the third element to a first user.

Claim 8 (Original): The method of claim 6, further comprising: 
in response to determining that the second edge does not exist, providing the first data and second data corresponding to the second element to a data storage operative to collect event data for future event analysis.

Claim 9 (Original): The method of claim 1, further comprising:
in response to determining that the second element is detected at the second computing resource of the computer network, providing, the first data corresponding to the first element and second data corresponding to the second element to a first user.

Claim 10 (Original): The method of claim 1, further comprising: 
in response to determining that the second element is not detected at the second computing resource of the computer network, providing, the first data corresponding to the first element to a data storage operative to collect event data for future event analysis.

Claim 11 (Original): The method of claim 1, wherein receiving the first request to detect the first event comprises receiving a request to detect a fault data at one or more computing resources.

Claim 12 (Currently amended): A system comprising: 

a processing unit coupled to the memory storage, wherein the processing unit is operative to:
receive a first request to detect a first event in a computer network; 
determine a first endpoint of the computer network where a first element of the first event occurred, wherein the first endpoint is associated with a first element of the first event, and the first element indicates the presence of one or more conditions regarding a first computing resource by a tenant utilizing the computer network;
determine a second endpoint of the computer network based on a first correlation between the first endpoint and the second endpoint, wherein the processing unit being operative to determine [[the]] a second computing resource of the computer network comprises the processing unit being operative to:
determine a first vertex corresponding to the first computing resource in a directed graph representing the computer network, and 
determine a second vertex corresponding to the second computing resource by traversing a first edge originating from the first vertex, the first edge representing [[a]] the first correlation between the first computing resource and the second computing resource, wherein the correlation between the first computing resource and the second computing resource is received from [[a]] the tenant in the first request;
provide first data corresponding to the first element from the first endpoint to the second endpoint, wherein the processing unit being operative to provide the first data corresponding to the first event from the first computing resource to the second computing resource comprises the processing unit being operative to:

provide the statistical information collected at the first element to the second computing resource; 
determine that a second element of the first event is detected at the second endpoint, wherein the detection of the second element indicates the presence of one or more conditions regarding the second computing resource, as defined by the tenant, and the second element is only detected at the second computer resource after the detection of the first element at the first computer resource; and 
provide, in response to determining that the second element is detected at the second endpoint, the first data corresponding to the first element and second data corresponding to the second element to a first user.

Claim 13: (Canceled).

Claim 14 (Previously presented): The system of claim 12, wherein the processing unit is further configured to:
determine a first node of the first vertex where the first event is detected, wherein the first vertex comprises a plurality of nodes corresponding to a same type of computing resources.

Claim 15 (Original): The system of claim 14, wherein the first node comprises a first switch device of the computing network.

Claim 16 (Original): The system of claim 14, wherein the first node comprises a first Ethernet port of a first switch device and a second Ethernet port of a second switch device.

Claim 17 (Original): The system of claim 14, wherein the first vertex comprises one or more virtual area networks of the computing network.

Claim 18 (Currently amended): A non-transitory computer readable medium that stores a set of instructions which when executed perform a method executed by the set of instructions comprising:
receiving a first request to detect a first event in a computer network; 
determining that a first element of the first event is detected at a first endpoint of the computer network, wherein the first element indicates the presence of one or more conditions regarding a first computing resource by a tenant utilizing the computer network; and
determining, in response to determining that the first element of the first event is detected at the first endpoint, a second endpoint in the computer network, wherein determining the second endpoint of the computer network comprises:
determining a first vertex corresponding to the first endpoint in a directed graph representing the computer network, and

determining a second vertex corresponding to the second endpoint by traversing a first edge originating from the first vertex, the first edge representing a first correlation between the first endpoint and the second endpoint, wherein the first correlation between the first endpoint and the second endpoint is received from [[a]] the tenant in the first request,
providing first data corresponding to the first event from the first endpoint to the second endpoint, wherein the first endpoint is associated with a first computing resource and the second endpoint is associated with a second computing resource, and providing the first data corresponding to the first event from the first computing resource to the second computing resource comprises:
collecting statistical information to be collected related to the first element at the first computing resource, wherein the statistical information to be collected is defined in the first element of the first event, and
providing the statistical information collected at the first element to the second computing resource;
determining that a second element of the first event is detected at the second endpoint, wherein the detection of the second element indicates the presence of one or more conditions regarding the second computing resource, as defined by the tenant, and the second element is only detected at the second computer resource after the detection of the first element at the first computer resource; and
providing, in response to determining that the second element is detected at the second endpoint, the first data corresponding to the first element and second data corresponding to the second element to a first user.

Claim 19 (Previously presented): The non-transitory computer readable medium of claim 18, wherein the first request comprises the first element to be detected at the first endpoint, the second element to be detected at the second point upon detection of the first element, and the first correlation between the first endpoint and the second endpoint.

Claim 20: (Canceled).

Claim 21 (Previously presented): The non-transitory computer readable medium of claim 18, further comprising:
determining a third element of the first event and a second correlation between the second computing resource and a third computing resource, the third element to be detected at the third computing resource; and
determining that a second edge originating from the second computing resource and representing the second correlation exists.

Claim 22 (Previously presented): The non-transitory computer readable medium of claim 21, further comprising:
providing, in response to determining that the second edge exists, the first data and second data corresponding to the second element to the third computing resource; and
providing, by the third computing resource, the first data, the second data, and third data corresponding to the third element to a first user.

Claim 23 (Previously presented): The non-transitory computer readable medium of claim 21, further comprising:
in response to determining that the second edge does not exist, providing the first data and second data corresponding to the second element to a data storage operative to collect event data for future event analysis.

Claim 24 (Previously presented): The non-transitory computer readable medium of claim 18, further comprising:


Claims 1 -2, 5 – 12, 14 – 19, and 21 – 24 are allowed.


/JAMES N FIORILLO/Examiner, Art Unit 2444